 

NEOPOST

844 N KING STREET, UNIT 18 02/05/2020

WILMINGTON, DELAWARE 19801-

————_

M7
1
NS 280 Sumner staeet

Reston, MA 22210
USA,
             

Case 1:19-cv-01262-RGA Document 39 Filed 03/09/20 Page 2 of 5 PagelD #: 329

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

DISH NETWORK, L.L.C.,
Plaintiff,
V. Civil Action No. 19-1262-RGA

SERVERLOGY CORPORATION, and
DOES 1-5, en and together

 

Defendants.

CLERK’S ENTRY OF DEFAULT
AND NOW TO WIT THIS 5" day of February, 2020, the Plaintiff Dish Network, L.L.C.
has filed a Request for Entry of Default (D.I. 33).
It appearing from the Request for Entry of Default (D.I. 33), and the Order authorizing the
entry of Default against Defendant Serverlogy Corporation (D.I. 34) that default may be entered.
Therefore, IT IS HEREBY ORDERED, in accordance with Federal Rule of Civil
Procedure 55(a) that a default is hereby ENTERED against defendant Serverlogy Corporation.

John A. Cerino, Clerk

By Wy. Silupa

DEPUTY CUERK

 
‘CM/E65eLIVID-dU-S1DRtiaGPourRdediment 39 Filed 03/09/20 Page 3 of 5 PagelD #Paesol of 1

Other Orders/Judgments

1:19-cv-01262-RGA Dish
Network L.L.C. v. Serverlogy

Corporation et al
MEDIATION-CJB

U.S. District Court

District of Delaware

Notice of Electronic Filing

The following transaction was entered on 2/5/2020 at 11:55 AM EST and filed on 2/5/2020

Case Name: Dish Network L.L.C. v. Serverlogy Corporation et al
Case Number: 1:19-cv-01262-RGA
Filer:

Document Number: 34

Docket Text:
ORDER Granting [33] Motion for Entry of Default Against Defendant Serverlogy
Corportaion. Signed by Judge Richard G. Andrews on 2/5/2020. (nms)

1:19-cv-01262-RGA Notice has been electronically mailed to:
Rodger Dallery Smith, II rdsefiling@mnat.com, rsmith@mnat.com
Michael J. Flynn mflynn@mnat.com, mjfefiling@mnat.com
1:19-cv-01262-RGA Filer will deliver document by other means to:

Serverlogy Corporation - .- - . So. on.
c/o Agents and Corporations, Inc.

1201 Orange Street, Suite 600

One Commerce Center

Wilmington, DE 19801

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1079733196 [Date=2/5/2020] [File Number=4 108086-0]
[7£8ald68bdbe356a37a3036a920a6ad3aa3d1c4elc094b960033fb4c9c7aacf76ecc
£7d16d7881420bf6fc0 1 6d5789c457c932f54e7bd67ed23a3c 1 94e9b2afe]]

https://ecf.ded.circ3.den/cgi-bin/Dispatch.pl?159354566307285 2/5/2020
‘e.. le ASO 1:49-eV-O12ZE2-RGEA Boewment3a Fired 0208/20 Pege4 of 2 Pagel #: 298

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DISH NETWORK L.L.C.,

Plaintiff,
Vv.
C.A. No. 19-1262 (RGA) (SRF)
SERVERLOGY CORPORATION and
DOES 1-5, individually and together
d/b/a East IPTV,

Newent Nene Nm Nee eee Noe eee! See” ee”

Defendants.

[RRQPOSHD] ORDER ENTERING DEFAULT AGAINST
DEFENDANT SERVERLOGY CORPORATION

 

WHEREAS, Defendant Serverlogy Corporation (“Serverlogy”), a Delaware
corporation, was served through its registered agent with the summons and original Complaint
on July 8, 2019 (D.L 4; D.L. 144);

WHEREAS, Serverlogy filed an Answer on August 23, 2019 (D.I. 8);

WHEREAS, the Court granted a motion to withdraw as counsel for Serverlogy on
December 20, 2019, requiring Serverlogy to retain new counsel within 30 days, and ordering that
Serverlogy’s failure to retain new counsel to appear on its behalf within the time prescribed

would result in the striking of Serverlogy’s Answer (D.I. 8) and entry of default against it_
(D.I. 30, | 3); and
WHEREAS, Serverlogy failed to retain new counsel to appear on its behalf before

the deadline set by the Court;
+ . 8 Gage 4:49-ev-01262-REA Booument3a Filed 02/08/20 Page 3 of 2 Pagel #: 292

IT IS HEREBY ORDERED that the Clerk of the Court shall strike the Answer
filed by Serverlogy on August 23, 2019 (D.I. 8), and shall enter default against Serverlogy

pursuant to Fed. R. Civ. P. 55(a).

Dated: Fdauany >, 2020

 

UNITED STATES DISTRICT COURT JUDGE
